Case 4:19-cv-00412-ALM Document 41-4 Filed 06/23/20 Page 1 of 1 PageID #: 641




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 CONSTANCE SWANSTON, WOMEN’S                     §
 ELEVATED SOBER LIVING, LLC, AND                 §
 SHANNON JONES                                   §
                                                 §      Civil Action No. 4:19-cv-00412-ALM
 v.                                              §                 Judge Mazzant
                                                 §
 CITY OF PLANO, TEXAS                            §

                                    PROTECTIVE ORDER

        On this day, the Court considered Defendants’ Motion for Protective Order (the “Motion”).

The Court, having considered the Motion and all pleadings on file, finds the Motion has merit, and

should be GRANTED.

        It is therefore ORDERED, ADJUDGED, and DECREED that Pat Morgan, Robert Miller,

and Jim Norton are not compelled to testify at a deposition in this case.

        It is further ORDERED, ADJUDGED, and DECREED that the corporate representative(s)

of The City of Plano is/are not required to give testimony on Topics # 2, 3, 4, 5, 6, 7, 19, and 22

set forth in Plaintiffs’ proposed topics of deposition for the City of Plano’s corporate

representative(s).

        It is further ORDERED, ADJUDGED, and DECREED that the corporate representative(s)

of The Board of Adjustment is/are not required to give testimony on Topic A: # 1, 2, 3, and 4;

Topics B, C, D, and E #1, 3 (all topics except b), 4, and 9; Topic F (all topics therein); and Topic

G (all topics therein) set forth in Plaintiffs’ proposed topics of deposition for the Board of

Adjustment’s corporate representative(s).




Order                                                                                        Page 1
